Citation Nr: 1016661	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for diplopia, claimed to be the result of VA 
surgical procedures in October 2000 and September 2001.

2.  Entitlement to service connection for scars as secondary 
to service-connected recurrent erythema multiforme. 

3.  Entitlement to an evaluation in excess of 30 percent for 
recurrent erythema multiforme. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to 
September 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

In November 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 30 
percent for recurrent erythema multiforme is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Evidence of record demonstrates the cause of the 
Veteran's additional eye disability is not shown to have been 
proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care nor was the 
cause of disability shown to have been the result of an event 
not reasonably foreseeable.

3.  Scars causally related to the Veteran's service-connected 
skin disability are not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for diplopia, claimed to be 
the result of VA surgical procedures in October 2000 and 
September 2001, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).

2.  Scars are not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran by the RO in July 2006, October 2007, May 
2009, and September 2009 that fully addressed all notice 
elements.  The July 2006 letter was sent prior to the initial 
RO decision in these matters.  These letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in July 2006 and 
September 2009, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating as well as to establish an effective 
date.  With those letters, the RO effectively satisfied the 
remaining notice requirements with respect to the issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service treatment records, service 
personnel records, and all relevant VA and private treatment 
records pertaining to his claims have been obtained and 
associated with his claims file.  

Next, specific VA medical examinations/opinions pertinent to 
the issues on appeal were obtained in February 2007, April 
2007, and May 2007.  The Board finds that the 
examinations/opinions were adequate for evaluation purposes.  
Specifically, the examiners reviewed the claims file and/or 
interviewed the Veteran as well as conducted detailed 
physical examinations.  In addition, there is no indication 
that the VA examiners were not aware of the Veteran's past 
medical history or that any of them misstated any relevant 
fact.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 
also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability).  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Benefits under 38 U.S.C.A. § 1151 for Diplopia

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151. Specifically, he asserted that he has an 
additional eye disability, diplopia, as a result negligence 
during VA surgical procedures in October 2000 and September 
2001. 

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was --

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his or her condition after such treatment has 
stopped.  38 C.F.R. § 3.361(b) (2009).  To establish that VA 
treatment caused additional disability, the evidence must 
show that the medical treatment resulted in the additional 
disability.  Merely showing that a veteran received treatment 
and that the veteran has an additional disability, however, 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2) (2009).

Upon consideration of the totality of the evidence of record, 
the Board finds that a grant of compensation, pursuant to 38 
U.S.C.A. § 1151, for diplopia, is not warranted.

A longitudinal review of the record reveals that the Veteran 
complained of vision changes and vision problems in March and 
June 2000 VA treatment records.  The June 2000 examiner noted 
that vision problems were most likely due to cataracts. 

An October 2000 VA operative report detailed that the Veteran 
underwent right eye (OD) cataract extraction after 
appropriate preoperative evaluation and consent.  It was 
indicated that the Veteran had a postoperative black eye and 
still experienced burning and tearing as well as occasional 
bloodshot eye in a May 2001 treatment note. 

A September 2001 VA operative report detailed that the 
Veteran had a history of slowly worsening vision in the left 
eye.  After discussing risks, benefits, complications, and 
alternatives with the Veteran as well as after obtaining 
appropriate informed consent, he underwent left eye (OS) 
cataract extraction after 6 cubic centimeters (cc) of a 50/50 
mixture of 0.5% Marcaine and 2% Lidocaine were instilled in 
the retrobulbar fashion around the left eye.

VA ophthalmology clinic records dated from May 2002 to 
October 2005 revealed findings of double vision, decreased 
vision, right hypertrophia, hypertrophia, conjunctival 
melanosis OD, right lower lid keratosis, choroidal nevus OS, 
rare macular drusen, diplopia, blepharitis, subconjunctival 
hemorrhage, stage 1 hypertensive retinopathy, and 
psuedophakia.  In May 2002, the Veteran complained of seeing 
double ever since his cataract repair.  The examiner 
indicated that the Veteran may have extraocular muscle 
weakness since his cataract surgery.  An October 2005 
treatment record listed a history of vertical diplopia 
(binocular and not helped by any head position) since his 
cataract surgery of the left eye in 2001.  

In a September 2005 private eye evaluation report and 
statement, a private physician indicated that the Veteran's 
presentation was consistent with a slight incomitant 
strabismus with decreased depression of the right eye when 
using both eyes together, noting that this would account for 
his double vision problems that predominate when reading.  It 
was noted that the Veteran's history and examination were 
consistent with myotoxicity to an extraocular muscle from an 
anesthetic block that may have been used prior to his 
cataract surgery in the right eye.  He specifically opined 
that this was a known risk for cataract surgery when 
preoperative anesthetic blocks are used.  

In an August 2006 initial VA medical opinion, a VA attending 
ophthalmologist noted that the Veteran developed diplopia 
following his cataract surgery performed in September 2001.  
His condition was noted to persist according to the last 
examination in the medical record in May 2002.  Although 
uncommon, the physician indicated that it was possible that 
his condition was the result of ocular muscle or nerve injury 
caused by retrobulbar anesthesia performed at the time of his 
surgery.  He recommended a repeat neuro-ophthalmic 
examination to evaluate the Veteran's current status.

An October 2006 private eye examination was conducted after a 
referral from the VA Medical Center (VAMC) for evaluation of 
diplopia.  The Veteran reported constant horizontal and 
diagonal binocular diplopia and slight diplopia at distance 
following cataract extraction with intraocular lens insertion 
to the left eye.  After examining the Veteran, two private 
ophthalmologists listed an impression of right hypertrophia. 

Thereafter, in February 2007, the same VA attending 
ophthalmologist who issued the August 2006 VA medical 
statement, drafted an additional medical opinion to provide 
clarification of his prior statement.  After reviewing the 
record, the physician opined that the VAMC did not fail to 
exercise the degree of care that would be expected of a 
reasonable healthcare provider.  It was noted that the 
Veteran had a successful cataract surgery performed in 
September 2001 on his left eye.  At his first post-op visit, 
the Veteran was noted to begin to complain of diplopia.  The 
physician indicated that although not unheard of, diplopia 
can occasionally occur as a result of retro-bulbar 
anesthesia.  He explained that the mechanism of action was 
thought to be either damage to the inferior rectus muscle 
from the injection itself or a reaction in the muscle to the 
anesthetic used.  It was further indicated that the surgeon 
need not be negligent, and in most cases is not, for diplopia 
to occur.  

The physician opined that the VAMC did not furnish surgical 
treatment without the Veteran's informed consent.  It was 
noted that the Veteran was properly consented, as the risks, 
benefits, and alternatives to cataract surgery were included 
in the standard informed consent for this procedure.  While 
the physician further opined that the cause of the Veteran's 
additional eye disability was an event not reasonably 
foreseeable, he reported that diplopia was an uncommon 
occurrence with retrobulbar anesthesia.  In addition, in a 
February 2007 VA Form 119 (Report of Contact), the physician 
specifically indicated that the informed consent form the 
Veteran completed before his cataract surgery included 
diplopia as a possible outcome of the surgery. 

Evidence of record reflected that the Veteran failed to 
report for a scheduled VA eye examination in July 2007. 

Based on the evidence of record, the Board finds that the 
cause of the Veteran's additional eye disability is not shown 
to have been proximately due to VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing surgical treatment 
nor was the cause of the additional disability shown to have 
been the result of an event not reasonably foreseeable.  The 
Board finds the September 2005 private medical opinion and 
the February 2007 VA medical opinion to be the most probative 
(persuasive) evidence on the question of whether the Veteran 
is entitled to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for his additional 
bilateral eye disability as a result of VA surgical 
treatment.  After reviewing the Veteran's claims file, 
private and VA physicians clearly opined that double vision 
was a known risk for cataract surgery when preoperative 
anesthetic blocks are used, that VA did not fail to exercise 
the degree of care that would be expected of a reasonable 
healthcare provider, and that VA did not furnish surgical 
treatment without the Veteran's informed consent.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence.") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  Significantly, neither 
the Veteran nor his attorney has presented, identified, or 
alluded to the existence of any medical evidence or opinion 
that directly contradicts these medical opinions.  

By contrast, in his initial August 2006 VA medical statement, 
the VA attending ophthalmologist noted that it was possible 
that the Veteran's eye condition was the result of ocular 
muscle or nerve injury caused by retrobulbar anesthesia 
performed at the time of his surgery and recommended further 
examination.  The Board notes that his comments were 
speculative in nature, as he used the term "possible" in 
his initial medical statement and requested further 
examination findings.  The Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  In addition, while the VA attending 
ophthalmologist   indicated in his February 2007 VA medical 
opinion that the Veteran's additional eye disability was the 
result of an event not reasonably foreseeable, the Board 
notes that he as well as the Veteran's own private physician 
have repeatedly indicated that   diplopia was an uncommon yet 
known complication of cataract surgery.  The VA attending 
ophthalmologist also specifically indicated that the informed 
consent form the Veteran completed before his cataract 
surgery included diplopia as a possible outcome of the 
surgery.  

Consequently, the Board notes that this evidence is 
insufficient to show that the Veteran's additional eye 
disability was proximately due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
surgical treatment or was the result of an event not 
reasonably foreseeable.

In reaching this conclusion, the Board has considered the 
Veteran's assertions during his November 2009 hearing.  He 
reported that he did not expect to have his eye muscle 
damaged permanently during anesthesia for his surgery, that 
he did not remember signing a form acknowledging the risks of 
cataract surgery, and that his surgery was unsuccessful 
because the anesthesiologist was careless and inexperienced. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
diplopia is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  
Cartright, 2 Vet. App. at 25.

Based on the foregoing discussion, the Board must conclude 
that the criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for diplopia as a result of 
VA surgical procedures in October 2000 and September 2001 are 
not met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Entitlement to Service Connection for Scars

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  In addition, service connection 
may be granted on a secondary basis where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  In such a case the veteran 
may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b) (2009); Allen 
v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

The Veteran contends that he has scars secondary to his 
service-connected skin disability.  Evidence of record 
indicated that the Veteran was awarded entitlement to service 
connection for recurrent erythema multiforme and is currently 
assigned a 30 percent rating for that disability.

VA treatment records dated from 1996 to 2006 reflected 
treatment for multiple skin disorders, including acne 
rosacea, tinea cruris, folliculitis, actinic keratoses, and 
his service-connected erythema multiforme.

In an April 2007 VA scars examination report, the Veteran 
complained of scars attributable to previous lesions of 
erythema multiforme.  After reviewing the claims file and 
conducting a physical examination, the examiner noted that 
there were no scars at the sites where the Veteran stated 
that he had the lesions which had become blisters.  The 
examiner diagnosed residual scars from other etiologies, not 
from erythema multiforme. 

In a May 2007 VA skin diseases examination report, the 
Veteran complained of painful scarring that he felt resulted 
from his service-connected skin disability.  The examiner 
indicated that he saw no scars from the lesions claimed as 
erythema multiforme and blisters. 

During his November 2009 hearing and in multiple written 
statements of record, the Veteran reported that flare-ups of 
his service-connected skin disorder have left scars on his 
body over the years.  

In this case, evidence of record fails to document any 
current diagnosis or treatment for scars casually related to 
the Veteran's service-connected skin disability.  
Significantly, there is no contradictory medical evidence of 
record.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, scars are not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  
Cartright, 2 Vet. App. at 25.

Based on the foregoing discussion, the Board must conclude 
that the criteria for entitlement to service connection for 
scars as secondary to service-connected recurrent erythema 
multiforme are not met, and the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for diplopia, claimed to be the result of VA 
surgical procedures in October 2000 and September 2001, is 
denied.

Entitlement to service connection for scars as secondary to 
service-connected recurrent erythema multiforme is denied. 


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to an evaluation in 
excess of 30 percent for recurrent erythema multiforme is 
warranted.

As an initial matter, the claims file reflects that the 
Veteran has received medical treatment from the VA Medical 
Centers (VAMC) in Durham, North Carolina and West Palm Beach, 
Florida; however, as the claims file only includes outpatient 
and inpatient treatment records from those providers dated up 
to August 2006, any additional records from that facility 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should 
obtain and associate with the claims file all outstanding VA 
records.

The Board notes that the Veteran last had a VA skin diseases 
examination in May 2007.  VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC/RO 
should arrange for the Veteran to undergo a VA dermatology 
examination at an appropriate VA medical facility to 
determine the severity of his service-connected skin 
disorder.

While the Veteran's claim for entitlement to service 
connection for scars secondary to his service-connected 
recurrent erythema multiforme has been denied above, the 
Board notes that it is possible for an appellant to have 
separate and distinct manifestations from the same injury, 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(where an appellant with a service-connected facial injury 
sought an increased rating, the appellant's disability was to 
be properly assigned compensable ratings under separate codes 
for disfigurement, tender and painful scars and muscle 
injury).  Thus, the VA dermatology examination to be 
scheduled by the AMC/RO should document and discuss the 
characteristics any scar associated with the Veteran's 
service-connected recurrent erythema multiforme.  Thereafter, 
a separate, compensable rating may be assigned under 38 
C.F.R. § 4.118 for any scars associated with the Veteran's 
service-connected recurrent erythema multiforme if warranted 
based on the evidence of record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected recurrent erythema multiforme.  
Of particular interest are any outstanding 
VA records of evaluation and/or inpatient 
or outpatient treatment of the Veteran's 
service-connected skin disability from the 
Durham VAMC and West Palm Beach VAMC, for 
the period from August 2006 to the 
present. 

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his attorney are to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the AMC/RO is to arrange 
for the Veteran to undergo a VA 
dermatology examination by a physician to 
determine the current severity of his 
service-connected recurrent erythema 
multiforme.  The Veteran's claims folder 
must be made available to the physician 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All indicated tests and 
studies are to be performed, and the 
report should identify and contain 
findings concerning any scars produced by 
the service-connected recurrent erythema 
multiforme.  If necessary, unretouched 
color photographs of the affected areas 
should be accomplished and those 
photographs should be included in the 
claims folder for further review.  All 
examination findings, along with a 
complete rationale for all opinions 
expressed, should also be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of all of the evidence added 
to the record since the March 2008 SOC.  
If the benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


